DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 12/17/2020, which refers to the Amendment filed on 11/17/2020. Claims 1-20 are pending in the case. Claims 1, 10, and 19 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/17/2020 has been entered.
 
Response to Arguments
Applicant's amendments to claims 10-18 and argument regarding 35 U.S.C. § 101 rejections of claims 10-18 are persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's amendment to claim 7 and argument regarding 35 U.S.C. § 112 rejection of claim 7 is persuasive. Accordingly, this rejection is hereby withdrawn.
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 3, 10, 12, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Beit-Aharon (U.S. Pat. App. Pub. No. 2015/0160934, hereinafter Beit-Aharon) in view of Heck (U.S. Pat. App. Pub. No. 2014/0201629, hereinafter Heck).

As to independent claims 1, 10, and 19, Beit-Aharon teaches:
A computing system comprising: a processor; and memory storing instructions that, when executed by the processor, cause the processor to perform acts comprising: AND A non-
accessing a… [application] programmed for a first… service from a first data file in a first format of the first personal assistant service, the first… service being provided by a first… provider (Figure 1, software specification 122. Paragraph 6, receiving a first software specification specified in a first programming language. Paragraphs 32 and 104);
determining, based on the first data file in the first format, one or more… [procedures] used by the… [application]… (Figure 2, JCL script 226 defining a control flow (steps 230) of COBOL programs 228 (i.e., procedures) to be run and datasets to be operated on (i.e., parameters));
determining, based on the first data file in the first format,… [parameters] types for each of the one or more… [parameters] of each of the one or more… [procedures], the… [parameter] types specifying sets of potential values for the one or more… [parameters], the one or more… [parameters] being arguments provided to the one or more… [procedures] when the… [application] is performed by the first personal assistance service (Paragraph 67, the dataset function analyzer 442 analyzes the parse tree to identify all of the data sources and sinks (e.g., datasets) that are accessed (e.g., opened, created, written to, or read from) by the COBOL program 228 and determine a type associated with the dataset for the COBOL program. Paragraph 54, type of value (e.g., string, signed/unsigned integer));
storing the one or more… [procedures] and the… [parameter] types of the… [application] in a second format of a second… service, the second…. service being 
mapping the one or more… [procedures] and the… [parameter] types of the… [application] in the second format of the second… service to a list… utilized by users to invoke performance of the… [application] (Paragraph 65, the output of the dataset function analyzer 444 is an internal components result 448 including a listing of the identified operations along with their corresponding locations in the COBOL parse tree).
While Beit-Aharon does teach conversion of an application with various procedures and parameters to another format for use on other platforms, Beit-Aharon does not appear to expressly teach skills, personal assistant services, virtual assistant providers, intents, and slots; each of the one or more intents specifying an action for fulfilling a natural language request of an end-user and including one or more slots; and providing an output indicating that the skill is usable in the second personal assistant service.
Heck teaches conversion of an application with various procedures and parameters to another format for use on other platforms, Beit-Aharon does not appear to expressly teach skills, personal assistant services, virtual assistant providers, intents, slots, and each of the one or more intents specifying an action for fulfilling a natural language request of an end-user and including one or more 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the computer source-code translation techniques of Beit-Aharon to include the personal assistant components of Heck to utilize the knowledge obtained from different personal assistants to benefit other personal assistants (see Heck at paragraph 3).

As to dependent claims 3 and 12, Beit-Aharon further teaches the first format is associated with a first technique for operating on input and the second format is associated with a second technique for operating on the input (Paragraph 52, a translation module 120 accepts a first software specification 122 in one or more procedural programming languages as input and processes the software specification 122 to generate a composite dataflow graph representation 332 of the first software specification 122 in a dataflow based programming language).

Claims 4-9 and 13-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Beit-Aharon in view of Heck and McTear et al. (McTear, Michael, Zoraida Callejas, and David Griol. "Implementing spoken language understanding." In The Conversational Interface, pp. 187-208. Springer, Cham, 2016, hereinafter McTear).

claims 4 and 13, the rejection of claims 1 and 10 are respectively incorporated.
Beit-Aharon as modified by Heck does not appear to expressly teach the skill is programmed in JSON (JavaScript Object Notation), and wherein the second personal assistant service processes natural language using LUIS (Language Understanding Intelligent Service).
McTear teaches the skill is programmed in JSON (JavaScript Object Notation), and wherein the second personal assistant service processes natural language using LUIS (Language Understanding Intelligent Service) (Page 204, section 9.8.1.2 amazon alexa, JSON structure. Page 206, Stanford CoreNLP, several languages are supported such as JSON. Page 205, section 9.8.1.3 microsoft language understanding intelligent service (LUIS)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the computer source-code translation techniques of Beit-Aharon as modified by the personal assistant components of Heck to include the spoken language understanding techniques of McTear to support various tasks in spoken language (see McTear at abstract).

As to dependent claims 5 and 14, the rejection of claim 4 and 13 are respectively incorporated.
Beit-Aharon as modified by Heck does not appear to expressly teach the skill is mapped to a single LUIS model.
McTear teaches the skill is mapped to a single LUIS model (Page 205, section 9.8.1.3 microsoft language understanding intelligent service (LUIS). LUIS enables developers to apply machine learning techniques to use preexisting models).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the computer source-code translation techniques of Beit-Aharon as modified by the personal assistant components of Heck to include the spoken language 

As to dependent claims 6 and 15, the rejection of claim 1 and 10 are respectively incorporated.
Beit-Aharon as modified by Heck does not appear to expressly teach each of the one or more intents is structured according to an intent schema of the first format.
McTear teaches each of the one or more intents is structured according to an intent schema of the first format (Page 204, section 9.8.1.2, an intent schema in the form of a JSON structure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the computer source-code translation techniques of Beit-Aharon as modified by the personal assistant components of Heck to include the spoken language understanding techniques of McTear to support various tasks in spoken language (see McTear at abstract).

As to dependent claims 7 and 16, the rejection of claim 2 and 11 are respectively incorporated.
Beit-Aharon as modified by Heck does not appear to expressly teach the training set of sample utterances comprises a set of likely natural language phrases mapped to intents from among the one or more intents used by the skill.
McTear teaches the training set of sample utterances comprises a set of likely natural language phrases mapped to intents from among the one or more intents used by the skill (Page 204, section 9.8.1.2, a skill involves defining a voice interface that specifies a mapping between the user's utterances and the intents that the system can handle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the computer source-code translation techniques of Beit-

As to dependent claims 8 and 17, the rejection of claim 1 and 10 are respectively incorporated.
Beit-Aharon as modified by Heck does not appear to expressly teach accessing the skill comprises importing a plurality of fields associated with the skill.
McTear teaches accessing the skill comprises importing a plurality of fields associated with the skill (Page 204, section 9.8.1.2, a skill involves defining a voice interface that specifies a mapping between the user's utterances and the intents that the system can handle. This mapping consists of two inputs: 1. An intent schema in the form of a JSON structure. 2. The spoken input data, consisting of sample utterances and custom values).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the computer source-code translation techniques of Beit-Aharon as modified by the personal assistant components of Heck to include the spoken language understanding techniques of McTear to support various tasks in spoken language (see McTear at abstract).

As to dependent claims 9 and 18, the rejection of claim 8 and 17 are respectively incorporated.
Beit-Aharon as modified by Heck does not appear to expressly teach the plurality of fields comprises one or more of a name, a description, a URI (uniform resource indicator), or authentication information.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the computer source-code translation techniques of Beit-Aharon as modified by the personal assistant components of Heck to include the spoken language understanding techniques of McTear to support various tasks in spoken language (see McTear at abstract).

Claims 2 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Beit-Aharon in view of Heck, McTear, and Zhang et al. (U.S. Pat. App. Pub. No. 2018/0365525, hereinafter Zhang).

As to dependent claims 2 and 20, the rejection of claims 1 and 19 are respectively incorporated. 
Beit-Aharon as modified by Heck does not appear to expressly teach training the skill in the second personal assistant service using a training set of sample utterances for the skill, the training set of sample utterances having been utilized with the first personal assistant service.
Zhang teaches training [a second model]… using a training set… the training set… having been utilized [in a first model]… (Paragraph 8, use the training set and to perform model training and obtain a trained model using the training set in each group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the computer source-code translation techniques of Beit-Aharon as modified by the personal assistant components of Heck to include the model training of Zhang to improve model prediction performance, particularly where sample set for training and validation is small (see Zhang at paragraph 4).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the computer source-code translation techniques of Beit-Aharon as modified by Heck and Zhang to include the spoken language understanding techniques of McTear to support various tasks in spoken language (see McTear at abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/CRG/Examiner, Art Unit 2123

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123